DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10, 12, 14-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acheson et al. (US 2016/0345485 A1), hereinafter Acheson.
Regarding claim 1, Acheson teaches a method (see Fig. 2) for processing harvest yield data comprising: 
receiving load data from a grain cart (Fig. 2 shows cart sensor 46 sends load data through transmitter 42); 
receiving harvest yield data from a combine harvester (Fig. 2 shows yield sensor 30 sends yield data); and 
post-processing the load data and the harvest yield data to generate yield data ([0021] teaches the computer 32 receiving and comparing the two data sources to generate yield data).

Regarding claim 2, Acheson teaches wherein the combine harvester and the grain cart operate in an on-the-go unloading harvest operation ([0022] teaches continuous dumping of harvested crop from the combine to the grain cart).
Regarding claim 4, Acheson teaches wherein the post-processing comprises: creating a field boundary for a harvest area (Fig. 3 shows a yield map 70 with field boundaries).
Regarding claim 6, Acheson teaches wherein the post-processing further comprises: 
calculating a total grain yield weight estimated by a yield monitor of the combine harvester ([0020] teaches the yield monitor 28 calculating the harvested crop weight); and 
calculating a total grain yield weight estimated by a grain cart total scale weight ([0019] teaches calculating the harvested crop weight in the grain cart).
Regarding claim 7, Acheson teaches wherein the post-processing further comprises: 
calibrating the total grain yield weight estimated by the yield monitor to match the grain cart total scale weight (Fig. 4 shows calibrating the weight value from the harvester and cart at 83).
Regarding claim 8, Acheson teaches wherein the calibrating the total grain yield weight estimated by the yield monitor to match the grain cart total scale weight is performed for each unload event associated with the combine harvester and load event associated with the grain cart (Fig. 4 shows at 84 that the calibration is repeated for subsequent harvested crop loads).

Regarding claim 9, Acheson teaches an apparatus (shown in Figs. 1-2) comprising:
a processor (32); and 
a memory (inherent for all computers) to store computer program instructions, the computer program instructions when executed by the processor cause the processor to perform operations comprising:
receiving load data from a grain cart (Fig. 2 shows cart sensor 46 sends load data through transmitter 42); 
receiving harvest yield data from a combine harvester (Fig. 2 shows yield sensor 30 sends yield data); and 


Regarding claim 10, Acheson teaches wherein the combine harvester and the grain cart operate in an on-the-go unloading harvest operation ([0022] teaches continuous dumping of harvested crop from the combine to the grain cart).
Regarding claim 12, Acheson teaches wherein the post-processing comprises: creating a field boundary for a harvest area (Fig. 3 shows a yield map 70 with field boundaries).
Regarding claim 14, Acheson teaches wherein the post-processing further comprises: 
calculating a total grain yield weight estimated by a yield monitor of the combine harvester ([0020] teaches the yield monitor 28 calculating the harvested crop weight); and 
calculating a total grain yield weight estimated by a grain cart total scale weight ([0019] teaches calculating the harvested crop weight in the grain cart).
Regarding claim 15, Acheson teaches wherein the post-processing further comprises: 
calibrating the total grain yield weight estimated by the yield monitor to match the grain cart total scale weight (Fig. 4 shows calibrating the weight value from the harvester and cart at 83).
Regarding claim 16, Acheson teaches wherein the calibrating the total grain yield weight estimated by the yield monitor to match the grain cart total scale weight is performed for each unload event associated with the combine harvester and load event associated with the grain cart (Fig. 4 shows at 84 that the calibration is repeated for subsequent harvested crop loads).


Regarding claim 17, Acheson teaches a computer readable medium ([0066] teaches a computer readable medium executing the method) storing computer program instruction, which, when executed by a processor (32), cause the processor to perform operations comprising:
receiving load data from a grain cart (Fig. 2 shows cart sensor 46 sends load data through transmitter 42); 
receiving harvest yield data from a combine harvester (Fig. 2 shows yield sensor 30 sends yield data); and 
post-processing the load data and the harvest yield data to generate yield data ([0021] teaches the computer 32 receiving and comparing the two data sources to generate yield data).

Regarding claim 18, Acheson teaches wherein the combine harvester and the grain cart operate in an on-the-go unloading harvest operation ([0022] teaches continuous dumping of harvested crop from the combine to the grain cart).
Regarding claim 20, Acheson teaches wherein the post-processing comprises: creating a field boundary for a harvest area (Fig. 3 shows a yield map 70 with field boundaries).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acheson et al. (US 2016/0345485 A1), hereinafter Acheson, in view of Peterson et al. (US 6,687,616 B1), hereinafter Peterson.
Regarding claim 3, Acheson does not teach stationary crop unloading.
Peterson teaches wherein the combine harvester and the grain cart operate in a stationary unloading harvest operation (Col. 3 lines 27-30 teaches stationary unloading).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a stationary crop unloading operation as taught by Peterson to the method of Acheson, as stationary crop unloading operations are old and well-known in the art.
Regarding claim 5, Acheson does not teach determining the start/end time and position for the combine.
Peterson teaches wherein the post-processing further comprises: 
determining a start time and start position for the combine harvester within the field boundary (Col. 5 lines 46-54 teaches the combine having a data logging device 33 to record time-stamped and location-based data when the combine is moving); and 
determining an end time and end position for the combine harvester within the field boundary (Col. 5 lines 46-54 teaches the combine having a data logging device 33 to record time-stamped and location-based data when the combine is moving).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include determining the start/end time and position as taught by Peterson to the method of Acheson in order to track the combine throughout the field to create an accurate yield map.

Regarding claim 11, Acheson does not teach stationary crop unloading.
Peterson teaches wherein the combine harvester and the grain cart operate in a stationary unloading harvest operation (Col. 3 lines 27-30 teaches stationary unloading).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a stationary crop unloading operation as taught by Peterson to the method of Acheson, as stationary crop unloading operations are old and well-known in the art.
Regarding claim 13, Acheson does not teach determining the start/end time and position for the combine.
Peterson teaches wherein the post-processing further comprises: 
determining a start time and start position for the combine harvester within the field boundary (Col. 5 lines 46-54 teaches the combine having a data logging device 33 to record time-stamped and location-based data when the combine is moving); and 
determining an end time and end position for the combine harvester within the field boundary (Col. 5 lines 46-54 teaches the combine having a data logging device 33 to record time-stamped and location-based data when the combine is moving).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include determining the start/end time and position as taught by Peterson to the method of Acheson in order to track the combine throughout the field to create an accurate yield map.

Regarding claim 19, Acheson does not teach stationary crop unloading.
Peterson teaches wherein the combine harvester and the grain cart operate in a stationary unloading harvest operation (Col. 3 lines 27-30 teaches stationary unloading).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a stationary crop unloading operation as taught by Peterson to the method of Acheson, as stationary crop unloading operations are old and well-known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson et al. (US 7,257,503 B1) discloses a method for calibrating a yield monitor involving measuring the weight of geo-referenced harvest data in the combine and grain cart and generating calibration data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671